Citation Nr: 1440676	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-26 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel







REMAND

The Veteran served on active duty from May 1992 to May 1996, and from October 1996 to November 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded the case in February 2014 for additional evidentiary development.  It was noted that the Veteran had contended that his depression is related to service.  Additionally, the evidence of record raised the question of whether depression was secondary to a service-connected disability, to include back, foot, and left hip disabilities.  (Service connection has since been awarded for lower extremity radiculopathy, bilateral foot disabilities and right ear hearing loss.)  Consequently, the Board's February 2014 remand instructed the agency of original jurisdiction (AOJ) to afford the Veteran a VA examination to determine whether the Veteran's depression was related to service or a service-connected disability.

An April 2014 VA examiner diagnosed the Veteran with antisocial personality disorder.  In a May 2014 addendum, another VA clinician opined that it was less likely than not that the Veteran's mental health diagnosis started in or was otherwise related to service.  However, neither examiner discussed whether the Veteran's depression that was diagnosed in October 2010 was secondary to any of the Veteran's service-connected disabilities.  (The United States Court of Appeals for Veterans Claims has indicated that service connection may be awarded for a disability diagnosed at any point during the claim period, even if it later resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).)

The Board recognizes that antisocial personality disorder is not a disease or injury within the applicable legislation providing for VA compensation benefits, and thus there is no need for an opinion as to whether an antisocial personality disorder is secondary to a service-connected disability.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695 -98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes).   

Nonetheless, the Veteran's claim file indicates continuing complaints of, treatment for, and diagnoses of, depression.  In its February 2014 Board remand, the Board noted that the Veteran reported symptoms of depression relating to his service-connected disabilities in May 2007.  Evidence associated with the claims file since the remand include a July 2013 VA treatment record, in which the Veteran states that his pain affects his mood, social interaction, self-image, etcetera.  

Because of the need for a medical opinion relative to the diagnosed depression, another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine if he has a psychiatric disability traceable to military service or to already service-connected disability.  Provide the examiner with the Veteran's claim file, to include a copy of this remand.  Psychological testing should be undertaken with a view toward determining the exact nature of any psychiatric disability the Veteran may have.

Following review of the claims file, psychological testing, and examination of the Veteran, the examiner should provide a diagnosis for all psychiatric disorders found.  

For each diagnosed disorder, the examiner should opine whether it is as least as likely as not (a 50 percent or greater probability) that the disorder started in or is otherwise related to the Veteran's military service.  An opinion should also be provided as to whether each diagnosed disability has been caused or made chronically worse by service-connected back disability (including radiculopathy), bilateral foot disabilities, right ear hearing loss, and/or left hip disabilities.  The examiner should explain each opinion, and the medical reasons for accepting or rejecting the Veteran's history and theories of entitlement should be set forth in detail.  The opinion should specifically address the diagnosed depression even if it has resolved since the October 2010 report was prepared.  (If it is determined that the Veteran never had depression, i.e., the earlier diagnoses were incorrect, the examiner should explain in detail why the earlier diagnoses were incorrectly made.)

2.  Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period to respond.  The case should thereafter be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

